August 18, 2020

Honorable Lewis Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

Re:    Rodriguez v. Whole World Water, LLC (1:20-cv-3821-LAK)

Dear Judge Kaplan,

Attached to this letter is the following additional documents:

Exhibit A: An email from Erika Rodriguez, the plaintiff in this action, to Liebowitz Law Firm,
PLLC with the infringement of this case with the attached PDF.

Exhibit B: An email exchange between Luke Kuller, an employee of Liebowitz Law Firm,
confirming the case has been documented and inquiring about some more intake about the case.

Exhibit C: An email exchange between Erika Rodriguez and Richard Liebowitz discussing the
case and where Erika Rodriguez authorized the settlement of this case.

Exhibit D: The retainer agreement between Liebowitz Law Firm and Erika Rodriguez.


                                                     Respectfully submitted,

                                                     /s/Richard Liebowitz
                                                     Richard P. Liebowitz

                                                    Counsel for Plaintiff Erika Rodriguez
